Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
A rotation mechanism configured to rotatably support an end portion on a lower end side of the slide rail to the front seat in claim 6. This uses the nonce term mechanism modified by functional language configured to rotatably support an end portion on a lower end side of the slide rail to the front seat. The specification does not disclose the structure of the rotation mechanism.
A moving mechanism configured to move the heater panel between a first position and a second position in claim 8. This uses the nonce term mechanism modified by functional language configured to move the heater panel between a first position and a second position. The specification does not disclose the structure of the moving mechanism.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a rotation mechanism configured to rotatably support an end portion on a lower end side of the slide rail to the front seat. This uses the nonce term mechanism modified by functional language configured to rotatably support an end portion on a lower end side of the slide rail to the front seat. The specification does not disclose the structure of the rotation mechanism and therefore the claim is indefinite.
Claim 8 recites a moving mechanism configured to move the heater panel between a first position and a second position. This uses the nonce term mechanism modified by functional language configured to move the heater panel between a first position and a second position. The specification does not disclose the structure of the moving mechanism and therefore the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP01-150034 (034).
Regarding claim 1, 034 teaches a heater panel including a planar heating element which generates heat by energization (6, Figure 1), a first heat radiation surface formed on one surface side of the heating element (bottom surface of 6, Figure 1), and a second heat radiation surface formed on the other surface side of the heating element (top of 8, Figure 1), wherein the temperature of the first heat radiation surface is higher than the temperature of the second heat radiation surface (6 is the direct source of heat and would have a higher temperature than 8), and in the heater panel, the first heat radiation surface is configured as a non-contact heater that warms the user in a non-contact manner (6 is disclosed as an infrared heater), and the second heat radiation surface is configured as a contact heater that warms the user in a contact manner (8 can be contacted and is a table which would absorb heat from the heater).
Regarding claim 2, 034 teaches wherein the heater panel has a plate member disposed on the second heat radiation surface side of the heater panel, and the second heat radiation surface is formed by a surface opposite to the heating element side of the plate member (a number of plate members are shown in Figure 3 where any of them would meet the claim).
Regarding claim 3, 034 teaches wherein in the heater panel, the first heat radiation surface radiates radiant heat toward a lower body of the user seated on the seat, and the heater panel is arranged such that the second heat radiation surface functions as a table used by the user seated on the seat, the plate member is configured as a top plate of the table (shown in at least Figure 1).
Regarding claim 7, 034 teaches wherein in the heater panel, the first heat radiation surface radiates radiant heat toward a lower body of the user seated on the seat, and the heater panel is arranged such that the second heat radiation surface functions as an armrest on which the user seated on the seat places the user's arm, the plate member is configured as a top plate of the armrest (shown in at least Figure 1 where the table can support a users arm and be used as an arm rest).
Regarding claim 8, 034 teaches wherein a moving mechanism configured to move the heater panel between a first position and a second position, wherein in the second position, the second heat radiation surface radiates the radiant heat toward a lower body of the user seated on the seat, and the second heat radiation surface functions as the armrest on which the arm of the user seated on the seat is placed (shown in Figure 1 and disclosed in Page 2 of the translation which indicates heating either the knee or shin and that the table is removable which can also be considered a moving mechanism).
Regarding claim 9, 034 teaches wherein the heater panel includes a heat insulating material disposed between the heater element and the second heat radiation surface (at least 6b, Figure 3).
Regarding claim 10, 034 teaches wherein the heater device is mounted on a moving body (Page 2 of the translation indicates heating either the knee or shin and that the table is removable which indicates the table is a moving body. Additionally the chair is a moving body in itself therefore it is mounted to a moving body).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20170305354 to Kang et al. (Kang) in view of 034.
Regarding claim 1 Kang teaches an extendable table or tray for a vehicle seat (Figures 1-5).
Kang is silent on a heater panel including a planar heating element which generates heat by energization, a first heat radiation surface formed on one surface side of the heating element, and a second heat radiation surface formed on the other surface side of the heating element, wherein the temperature of the first heat radiation surface is higher than the temperature of the second heat radiation surface, and in the heater panel, the first heat radiation surface is configured as a non-contact heater that warms the user in a non-contact manner, and the second heat radiation surface is configured as a contact heater that warms the user in a contact manner.
034 teaches a heater panel including a planar heating element which generates heat by energization (6, Figure 1), a first heat radiation surface formed on one surface side of the heating element (bottom surface of 6, Figure 1), and a second heat radiation surface formed on the other surface side of the heating element (top of 8, Figure 1), wherein the temperature of the first heat radiation surface is higher than the temperature of the second heat radiation surface (6 is the direct source of heat and would have a higher temperature than 8), and in the heater panel, the first heat radiation surface is configured as a non-contact heater that warms the user in a non-contact manner (6 is disclosed as an infrared heater), and the second heat radiation surface is configured as a contact heater that warms the user in a contact manner (8 can be contacted and is a table which would absorb heat from the heater). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Kang with the teachings of 034 to provide a heater panel including a planar heating element which generates heat by energization, a first heat radiation surface formed on one surface side of the 
Regarding claim 2, Kang is silent on wherein the heater panel has a plate member disposed on the second heat radiation surface side of the heater panel, and the second heat radiation surface is formed by a surface opposite to the heating element side of the plate member.
034 teaches wherein the heater panel has a plate member disposed on the second heat radiation surface side of the heater panel, and the second heat radiation surface is formed by a surface opposite to the heating element side of the plate member (a number of plate members are shown in Figure 3 where any of them would meet the claim). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Kang with the teachings of 034 to provide wherein the heater panel has a plate member disposed on the second heat radiation surface side of the heater panel, and the second heat radiation surface is formed by a surface opposite to the heating element side of the plate member. Doing so would allow a user to be heated when desirable.
Regarding claim 3, Kang is silent on wherein in the heater panel, the first heat radiation surface radiates radiant heat toward a lower body of the user seated on the seat, and the heater panel is arranged such that the second heat radiation surface functions as a table used by the user seated on the seat, the plate member is configured as a top plate of the table.
034 teaches wherein in the heater panel, the first heat radiation surface radiates radiant heat toward a lower body of the user seated on the seat, and the heater panel is arranged such that the 
Regarding claim 4, Kang teaches a slide rail which is disposed on a back surface of a seatback of the front seat of the seats so as to move the heater panel in a top and bottom direction along the back surface of the seatback (Paragraph 0041 and 11, 16, and 20, Figure 2).
Regarding claim 6, Kang teaches a rotation mechanism configured to rotatably support an end portion on a lower end side of the slide rail to the front seat, wherein an end portion on the upper end side of the slide rail is movable toward the seat side by the rotation mechanism (at least 18 and 19, Figures 1-5).
Regarding claim 7, Kang teaches a table or tray that functions as an armrest (Figures 1-5).
Kang is silent on wherein in the heater panel, the first heat radiation surface radiates radiant heat toward a lower body of the user seated on the seat, and the heater panel is arranged such that the second heat radiation surface functions as an armrest on which the user seated on the seat places the user's arm, the plate member is configured as a top plate of the armrest
034 teaches wherein in the heater panel, the first heat radiation surface radiates radiant heat toward a lower body of the user seated on the seat, and the heater panel is arranged such that the second heat radiation surface functions as an armrest on which the user seated on the seat places the user's arm, the plate member is configured as a top plate of the armrest (shown in at least Figure 1 where the table can support a users arm and be used as an arm rest). It would have been obvious to one 
Regarding claim 8, Kang teaches a moving mechanism configured to move the heater panel between a first position and a second position, wherein in the second position, the second heat radiation surface radiates the radiant heat toward a lower body of the user seated on the seat, and the second heat radiation surface functions as the armrest on which the arm of the user seated on the seat is placed (11, 20, and 16, Figures 1-5 and when the heater is placed on the bottom of the table of Kang would meet the claim language).
Regarding claim 9, Kang is silent on wherein the heater panel includes a heat insulating material disposed between the heater element and the second heat radiation surface.
034 teaches wherein the heater panel includes a heat insulating material disposed between the heater element and the second heat radiation surface (at least 6b, Figure 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Kang with the teachings of 034 to provide wherein the heater panel includes a heat insulating material disposed between the heater element and the second heat radiation surface. Doing so would prevent the table from becoming too warm for use.
Regarding claim 10, Kang teaches wherein the heater device is mounted on a moving body (11, 20, and 16, Figures 1-5 and when the heater is placed on the bottom of the table of Kang would meet the claim language).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of 034, U.S. Patent 7354019 to Bauer (Bauer), and CN101902936 (936).
Regarding claim 5, Kang is silent on a blowout port disposed above an upper limit position of the movable range of the heater panel on the back surface of the seatback of the front seat so as to blow out the temperature-adjusted and conditioned air toward the second heat radiation surface of the heater panel, wherein a corner portion on the second heat radiation surface side at an end portion positioned on the seat side of the heater panel has a rounded shape. 
Bauer teaches a blowout port disposed above an upper limit position of the movable range of the heater panel on the back surface of the seatback of the front seat so as to blow out the temperature-adjusted and conditioned air toward the second heat radiation surface of the heater panel (21, Figure 2), It would have been obvious to one of ordinary skill in the art to have modified the teachings of Kang with the teachings of Bauer to provide a blowout port disposed above an upper limit position of the movable range of the heater panel on the back surface of the seatback of the front seat so as to blow out the temperature-adjusted and conditioned air toward the second heat radiation surface of the heater panel. Doing so would allow a user to control flow and temperature to different parts of their body to their desired comfort.
936 teaches wherein a corner portion on the second heat radiation surface side at an end portion positioned on the seat side of the heater panel has a rounded shape (Figure 5 shows a heater surface that is rounded). One of ordinary skill in the art would have modified the teachings of Kang with the teachings of 936 to provide wherein a corner portion on the second heat radiation surface side at an end portion positioned on the seat side of the heater panel has a rounded shape. Doing so would prevent a user from being injured from bumping against the heater.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        11/24/21